UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-7245


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

EVERETT CORNELIUS KAYMORE, a/k/a CO, a/k/a Everet Cornelius
Kaymore,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Harrisonburg.      Michael F. Urbanski,
District Judge.     (5:10-cr-00016-MFU-RSB-1; 5:16-cv-81164-MFU-
RSB; 5:16-cv-81167-MFU-RSB)


Submitted:   January 31, 2017             Decided:   February 3, 2017


Before WILKINSON, KEENAN, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Everett Cornelius Kaymore, Appellant Pro Se.       John Palmer
Fishwick, Jr., United States Attorney, Roanoke, Virginia, Jeb
Thomas Terrien, Assistant United States Attorney, Harrisonburg,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

        Everett    Cornelius       Kaymore        seeks    to     appeal      the    district

court’s orders denying as successive his 28 U.S.C. § 2255 (2012)

motions, and the order denying his motion to reconsider.                                       The

orders    are     not    appealable      unless      a    circuit      justice       or    judge

issues      a      certificate           of       appealability.                28        U.S.C.

§ 2253(c)(1)(B) (2012).             A certificate of appealability will not

issue     absent        “a    substantial     showing        of       the     denial      of    a

constitutional right.”             28 U.S.C. § 2253(c)(2) (2012).                    When the

district court denies relief on the merits, a prisoner satisfies

this    standard        by    demonstrating       that    reasonable         jurists       would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                 Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see       Miller-El   v.   Cockrell,         537 U.S. 322,       336-38

(2003).      When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                                  Slack,
529 U.S. at 484-85.

        We have independently reviewed the record and conclude that

Kaymore has not made the requisite showing.                                 Accordingly, we

deny a certificate of appealability and dismiss the appeal.                                    We

dispense     with        oral    argument     because        the       facts     and       legal



                                              2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.

                                                               DISMISSED




                                   3